Burnside, J.
The Act of the 27th of March, 1824, to prevent the destruction of timber (Dunlop, 2d ed. 439), extends as well to seated as unseated lands. Both are within its protective penalties. The evidence did not tend to strengthen the title under Freeland. It showed he was a grabbing settler, wanting to hold more land than the law would allow by virtue of his improvement. It gave him no title or just claim to the land outside of his survey. Title by settlement is protected to increase the population of the county and to promote the interest of the Commonwealth. To reduce a settler’s boundaries to certainty, he has to define his limits by a survey; and thus giving notice to his neighbours and others of the extent of his claim: Sergeant’s Land Law, 146; 6 S. & R. 190. When he makes his survey on his improvement, he abandons all claim to the land outside of that survey by virtue of his improvement. The survey shows with precision his boundaries, until legally changed by a survey returned on a warrant. This survey was made by Freeland before he sold; and now to extend that survey by his avaricious desire, would be repugnant to every principle of our land law.
The other assignments of error are based on facts not upon the record, and we therefore cannot notice them.
The judgment is reversed, and venire de novo awarded.